PER CURIAM:
Claimant, an inmate at Mount Olive Correctional Complex, brought this action to recover the cost of a Christmas Food Package alleged to have been sent to him from a company known as Securepac during December, January or February 2003. At that time, he was placed in the segregation unit of Mt. Olive where he was not permitted to receive such an item. Claimant alleges that something happened to the package and that policies of Mount Olive Correctional Complex were not followed. He now makes a claim in the amount of $74.20 for the package.
This claim was submitted to the Court upon claimant’s Motion for Summary Judgment, respondent’s Response to Motion for Summary Judgment of the Claimant and Respondent’s Motion for Summary Judgment, and claimant’s Clarification as agreed to by the parties on October 30, 2003, at a video teleconference.
Claimant contends that he was sent a Christmas Food Package from the company Securepac sometime in December, January or February 2003. Claimant at that time was being held in a segregation unit at Mount Olive Correctional Complex. While in segregation, inmates may not receive such packages pursuant to the policies of Mt. Olive Correctional Complex. Claimant alleges that he was not provided the proper form (a package refusal form) to complete to return the package to the address of his choice.
Respondent contends that the package was either not received by Mount Olive Correctional Complex or that it was returned to Securepac, and further, that a refund was received by the person sending the package to claimant. This assertion is supported by respondent’s Exhibit B attached to its Answer which is a letter from Securepak stating that it was making a full refund to the sender of the food package, Luella Glover. *142According to the letter, it was assumed that the package had been lost in transit to Mt. Olive Correctional Complex. Claimant was unable to deny or confirm that a refund had been received by the person who sent him the package.
In this claim, the Court is of the opinion that claimant has not established that respondent acted in a wrongful manner. The company Securepac was not sure if the package which is the subject matter in this claim was mailed or lost, but it was making a refund to the sender of the package. Therefore, there has been no loss on the part of the claimant in this claim. The policies in place at Mt. Olive Correctional Complex were followed by the facility and claimant was well aware of the policies. The Court is of the opinion that respondent’s Motion for Summary Judgment is well taken.
Accordingly, the Court is of the opinion to and does grant respondent’s Motion for Summary Judgment and this claim is hereby dismissed and stricken from tire docket of the Court.
Claim dismissed.